DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-20 are pending in the application.
Priority
	This application is a U.S. National stage entry of PCT/CN2019/086373, filed 05/10/2019, and claims priority benefit of foreign application CN201810551904.1, filed 05/31/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claim 4 recites (in part) the following:

    PNG
    media_image1.png
    194
    647
    media_image1.png
    Greyscale
  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. (MPEP 37 CFR 1.75).
	Appropriate correction is required.
	Claims 10, 11 and 18 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for hematological tumors, in including tumors comprising leukemia, and solid tumors colorectal cancer, gastric cancer, liver cancer and lung cancer, does not reasonably provide enablement for treatment of all tumors, or for prevention of any disease or disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 
(a)	The breadth of the claims; 
(b)	The nature of the invention; 
(c)	The state of the prior art; 
(d)	The level of one of ordinary skill; 
(e)	The level of predictability in the art; 
(f)	The amount of direction provided by the inventor; 
(g)	The existence of working examples; and 
(h)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
MPEP. § 2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Certain relevant factors are discussed below.
The breadth of the claim - The cited claims are drawn to methods of preventing and/or treating tumors by administering a therapeutically effective amount of crystalline form A or of crystalline form B of fused the pyrimidine compound formula 2 (claim 9) as defined in claim 1 or as defined in claim 5 (claim 19).
Therefore, the claim is broad, encompassing treating a tumor of any kind, including preventing formation of a tumor of any kind.
(b)	Nature of the invention - The nature of the invention is drawn to pharmacological treatment of disease.
(c,e)	State of the art and predictability in the art - The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
While a full discussion of each disease which is encompassed by Applicant’s claim language will not be given, treatment of non-cancerous fibroid tumors of the female reproductive tract and skin cancer are addressed as exemplary conditions.
Regarding treatment or prevention of tumors in general, consider treatment of non-cancerous fibroid tumors of the female reproductive tract.  According to Donnez (Human Reproductive Update 2016 22(6):665-686), current management strategies mainly involve surgical interventions (Abstract and throughout), while pharmacological interventions have utilized progesterone receptor modulators (SPRMs) such as ulipristal acetate (p. 674 col. 2 par. 2-3), a compound which appears to affect the PI3K/AKT pathway, whose administration results in reduced bleeding and reduced fibroid volume (see Figure 6).  This mechanism is different from that of the instant application, which involves treatment of disease associated with Janus kinase, FGFR kinase, FLT3 kinase and/or Src family kinase(s), said treatment comprising inhibition of one or more of these enzyme activities.  There is no convincing evidence in the available prior art for treatment or prevention of non-cancerous fibroid tumors of the female reproductive tract by administration of a compound of formula 2 of claim 1 of the formula of 
Further regarding treatment or prevention of tumors in general, there are no known reliable methods of preventing cancer across the range instantly claimed. The only approaches to the prevention of cancer involve, for instance, the HPV vaccine or the use of lifestyle changes such as not smoking to reduce the likelihood of lung cancer. Regarding the scope of cancers in claim 19, the Skin Cancer Foundation (Melanoma Prevention Guidelines, obtained from http://www.skincancer.org/skin-cancer-information/melanoma/melanoma-prevention-guidelines on October 18th, 2015) provides similar lifestyle and habit guidelines such as:
Seek the shade, especially between 10 AM and 4 PM.
Do not burn.
Avoid tanning and never use UV tanning beds.
Cover up with clothing, including a broad-brimmed hat and UV-blocking sunglasses.
Use a broad spectrum (UVA/UVB) sunscreen with an SPF of 15 or higher every day. For extended outdoor activity, use a water-resistant, broad spectrum (UVA/UVB) sunscreen with an SPF of 30 or higher.
Apply 1 ounce (2 tablespoons) of sunscreen to your entire body 30 minutes before going outside. Reapply every two hours or immediately after swimming or excessive sweating.
Keep newborns out of the sun. Sunscreens should be used on babies over the age of six months.
Examine your skin head-to-toe every month.
See your physician every year for a professional skin exam.
The cited preventative approaches for melanoma do not include administration of small-molecule therapeutics.
Further regarding claimed preventive embodiments, Verweij (Preventive Medicine Between Obligation and Aspiration 2000, Springer Science and Business Media p. 1-190; Ch. 3 excerpt provided) notes (p. 39) that:

 “lethal risks or risks of permanent disability due to preventive interventions will almost never be justifiable...[b]ecause all drugs have side effects, a vaccine or preventive drug should be extremely well tested before healthy people are exposed to it.”

Clearly, the currently claimed drug form or even its non-crystalline form has not been tested 
	(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s pharmaceutical compositions would be a collaborative team of medicinal chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s pharmaceutical compound would be a collaborative team of medicinal chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which diseases or disorders are treatable by modulation of the targeted pharmacological activity or activities.
(f-g)	Amount of direction provided by the inventor and existence of working examples -  No evidence of treatment or prevention of any tumor is presented.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what subjects and what tumors of those subjects would be benefited by treatment with the compound of formula 2, and would furthermore have to determine which of the claimed tumors would preventable by administration of crystalline form A of the compound of formula 2 of claim 1 or by administration of crystalline form B of the compound of 
	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  [In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)].
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which tumors associated with which diseases can be treated or prevented by the material encompassed in the instant claim, with no reasonable assurance of success.
	An ameliorative recitation such as the following, or the like, is suggested to overcome the rejection of claim 9:
	A method for treating cancer, comprising administering to a subject crystalline form A of the compound of formula 2, according to claim 1, wherein the cancer is selected from the group consisting of hematological cancer, colorectal cancer, gastric cancer, liver cancer and lung cancer.
	Alternatively, Applicants can, in their response to this Office action, argue persuasively that the disclosure is in fact enabling for the full scope claimed in view of the prior art and/or the contents of the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the phrase “or, the X-ray powder diffraction is measured using Kα spectral line of Cu target;”.  This is not a proper limitation, as it recites a method of characterizing the claimed crystal 
Claim 6 recites the phrase “or, the X-ray powder diffraction is measured using Kα spectral line of Cu target;”.  This is not a proper limitation, as it recites a method of characterizing the claimed crystal form, rather than an actual characteristic of the claimed product.
Claim 4 recites the phrase “and a mixed solvent of tetrahydrofuran and water”.  However, claim 3 recites “wherein the mixed solvent is one of a mixed solvent…of ethers and water”.  There is insufficient antecedent basis for the limitation “tetrahydrofuran” in the claim, as tetrahydrofuran is a single ether, while the antecedent claim recites “ethers”, which the ordinary artisan would interpret as comprising more than one ether.
Claim 4 recites the phrase “and a mixed solvent of acetone and water”.  However, claim 3 recites “wherein the mixed solvent is one of a mixed solvent…of ketones and water”.  There is insufficient antecedent basis for the limitation “acetone” in the claim, as acetone is a single ketone, while the antecedent claim recites “ketones”, which the ordinary artisan would interpret as comprising more than one ketone.
Claim 4 recites the phrase “and a mixed solvent of methanol or ethanol and water”.  However, claim 3 recites “wherein the mixed solvent is one of a mixed solvent…of alcohols and water”.  There is insufficient antecedent basis for the limitation “methanol or ethanol” in the claim, as methanol or ethanol are a single alcohols, while the antecedent claim recites “alcohols”, which the ordinary artisan would interpret as comprising more than one alcohol.
Claims 8, 16 and 17 comprises analogous issues.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/012559 A1 (effective filing date 21 July 2015; cited by Applicants; English equivalent US 2018/0208604 A1 referred to herein) in view of SERAJUDDIN (Advanced Drug Delivery Reviews 2007 59:603-616).
Regarding claim 13, US 2018/0208604 A1 teaches inhibitors of JAK-STAT, including compound 31 (p. 49, Tables 3/4; claim 18): 
    PNG
    media_image2.png
    274
    354
    media_image2.png
    Greyscale
, which is a compound of formula I 
    PNG
    media_image3.png
    149
    169
    media_image3.png
    Greyscale
.  The reference ([0121]) teaches pharmaceutically acceptable salts of the inventive compounds, including acid addition salts.  The reference notes that “[c]hemical modification of pharmaceutical compounds (i.e. drugs) into salts is well-known technique for pharmacists to obtain the compounds with improved physical and chemical stability, hygroscopicity, flowability and solubility.”
The reference does not explicitly teach the fumarate, adipate, phosphate or tartrate salts of the compound.
The factual situation is largely the same as in Pfizer, Inc. v. Apotex, Inc. 82 USPQ2d 1321 which was directed to the amlodipine besylate drug. At the time of the invention, amlodipine was known as was the use of besylate anions. While the amlodipine besylate had the same therapeutic use, Pfizer discovered that the besylate (benzene sulphonate) form had superior properties. Pfizer’s argument that the results of forming amlodipine besylate would have been unpredictable, and therefore were nonobvious, was unpersuasive. The court rejected the notion that unpredictability could be equated with nonobviousness here, because there were only a finite number (53) of pharmaceutically acceptable salts to be tested for improved properties (e.g., non-stickiness, and improved stability) while at the same time having good solubility, and non-hygroscopicity. The court found that one of ordinary skill in the art looking to improve amlodipine would have looked to forming a salt of the compound with the group of potential salt-formers being a group of 53 anions already known to form pharmaceutically acceptable salts, which would be an acceptable number to provide ‘‘a reasonable expectation of success.’’ Indeed, the Court decision quoted unrefuted testimony that “part and parcel of pharmaceutically accepted[]was to look in pharmacopoeias and compendia” (p. 7 lines 69-71) to find an anion having “precedence for use within the pharmaceutical industry” (p. 7 lines  72-74) and that it would be “logical to try” salts from the known list (p. 7 lines  74-83). That other drugs which used the besylate salt did not have the same therapeutic use as In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)…”.(p. 11 lines 24-27).
Serajuddin (Abstract and throughout) demonstrates the high skill level in the area of salt formation to improve drug solubility.  This reference (p. 613 Table 2) points out commonly-used salts of basic drugs approved by FDA, including many of the instantly-claimed salt types.  The reference further points out (p. 612 col. 1 par. 3) that the salt-screening process may be simplified and many unnecessary attempts to prepare salts may be eliminated by applying the basic pH-solubility principles outlined therein.  Indeed, the reference notes (p. 612 col. 2 par. 1) in reference to salt selection for a basic compound, if pH-solubility principles had been considered, it would have been evident that only the relatively stronger acids such as sulfuric, methanesulfonic and hydrochloric acids, etc, should have been used in the first place, and the weaker acids could have been eliminated from consideration a priori.
Regarding motivation for developing alternative salt forms, Serajuddin (p. 604 col. 1 par. 1) notes that “[s]alts of acidic and basic drugs have, in general, higher solubilities than their corresponding acid base forms” and (p. 604 col. 2 par. 3) “[o]ne particular issue with the use of salts in drug development is that, while salts are usually prepared from organic solvents, they are destined to encounter aqueous environment (water, humidity) during dosage form development and, in case of an orally administered tablet or capsule, at the time of dissolution in GI fluid. Therefore, a perfectly good salt isolated from an organic solvent may not behave well in an aqueous environment due to low solubility, conversion to free acid or base forms, poor stability, etc., thus limiting its use in dosage forms.”  Thus, the skilled artisan would be motivated during routine and conventional product optimization to make and screen alternative salt forms, including conventional salt forms such as the fumarate, adipate, phosphate or tartrate forms as claimed, in order to accrue the at least the advantages of more acceptable solubility in the biological 
As to claims 14 and 15, based on the readily-predictable stoichiometry of that compound of formula 1 to the acid(s) intended for preparation of the claimed salt form(s), a person of ordinary skill in the art of pharmaceutical development would find it obvious to combine the compound in a ratio of 1 : 0.5 in order to achieve formation of the claimed salt(s), with a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12 of U.S. Patent No. 10,494,378. 
Regarding claim 13, US 2018/0208604 A1, compound 31 is claimed in patented claims 8 and 12: 
    PNG
    media_image2.png
    274
    354
    media_image2.png
    Greyscale
. This compound corresponds to compound I of claim 13: 
    PNG
    media_image3.png
    149
    169
    media_image3.png
    Greyscale
.  
Although the claims at issue are not identical, they are not patentably distinct from each other because since salts are generally recognized as having superior solubility properties, in the absence of an unexpected result or property, claims to a salt of a known compound, and their conventional methods of making (pertaining to current claims 14 and 15) are considered obvious over the known compound.  Accordingly (see the above discusson in the rejection made under 35 U.S.C. 103 over WO 2017/012559 view of SERAJUDDIN), an obviousness-type double patenting rejection is appropriate.  
Allowable Subject Matter
Claims 1, 3, 5, 7, 12 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625